dotloop signature verification: dtlp.us/npmu-NbVw-nVz9

                                                                          Case 2:17-bk-19548-NB       Doc 403 Filed 02/05/19 Entered 02/05/19 12:02:22       Desc
                                                                                                        Main Document    Page 1 of 8


                                                                          1   Debra I. Grassgreen (CA Bar No. 169978)
                                                                              Malhar S. Pagay (CA Bar No. 189289)
                                                                          2   PACHULSKI STANG ZIEHL & JONES LLP
                                                                              10100 Santa Monica Blvd., 13th Floor
                                                                          3   Los Angeles, California 90067
                                                                              Telephone: 310/277-6910
                                                                          4   Facsimile: 310/201-0760
                                                                              E-mail: dgrassgreen@pszjlaw.com
                                                                          5           mpagay@pszjlaw.com

                                                                          6   Attorneys for Richard M. Pachulski,
                                                                              Chapter 11 Trustee
                                                                          7

                                                                          8                            UNITED STATES BANKRUPTCY COURT

                                                                          9                             CENTRAL DISTRICT OF CALIFORNIA

                                                                         10                                     LOS ANGELES DIVISION

                                                                         11   In re:                                      Case No.: 2:17-bk-19548-NB
   P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                         12   LAYFIELD & BARRETT, APC,                    Chapter 11
                                            LOS ANGELES, C ALIFO R NIA




                                                                         13                               Debtor.         DECLARATION OF ROBERT
                                               ATTOR NE YS A T L AW




                                                                                                                          MARTINO IN SUPPORT OF MOTION
                                                                         14                                               FOR ORDER (1) AUTHORIZING SALE
                                                                                                                          OF REAL PROPERTY FREE AND
                                                                         15                                               CLEAR OF ALL LIENS, CLAIMS AND
                                                                                                                          ENCUMBRANCES PURSUANT TO
                                                                         16                                               11 U.S.C. §§ 363(b) AND (f); (2)
                                                                                                                          APPROVING OVERBID PROCEDURES;
                                                                         17                                               (3) APPROVING BUYER, SUCCESSFUL
                                                                                                                          BIDDER AND BACKUP BIDDER AS
                                                                         18                                               GOOD-FAITH PURCHASER PURSUANT
                                                                                                                          TO 11 U.S.C. § 363(m); AND (4)
                                                                         19                                               AUTHORIZING PAYMENT OF
                                                                                                                          UNDISPUTED LIENS AND OTHER
                                                                         20                                               ORDINARY COSTS OF SALE

                                                                         21                                               [Relates to Docket No. 391]

                                                                         22                                              Date:     February 5, 2019
                                                                                                                         Time:     2:00 p.m.
                                                                         23                                              Place:    United States Bankruptcy Court
                                                                                                                                   Edward R. Roybal Federal Building
                                                                         24                                                        255 E. Temple Street, Ctrm. 1545
                                                                                                                                   Los Angeles, California 90012
                                                                         25                                               Judge:   Honorable Neil W. Bason

                                                                         26

                                                                         27

                                                                         28
dotloop signature verification: dtlp.us/npmu-NbVw-nVz9

                                                                          Case 2:17-bk-19548-NB         Doc 403 Filed 02/05/19 Entered 02/05/19 12:02:22                   Desc
                                                                                                          Main Document    Page 2 of 8


                                                                          1          I, Robert Martino, declare as follows:

                                                                          2          1.      I am the Manager of Sterling Holdings LLC (the “Buyer”), the proposed purchaser of

                                                                          3   real property commonly known as Unit 200 of Toll Creek Village 2 (Parcel No. TCVC-2-200), an

                                                                          4   office condominium located at 2720 Homestead Road, Park City, Utah 84098 (the “Property”),

                                                                          5   pursuant to the Motion for Order (1) Authorizing Sale of Real Property Free and Clear of All Liens,

                                                                          6   Claims And Encumbrances Pursuant to 11 U.S.C. §§ 363(b) and (f); (2) Approving Overbid

                                                                          7   Procedures; (3) Approving Buyer, Successful Bidder and Backup Bidder as Good-Faith Purchaser

                                                                          8   Pursuant to 11 U.S.C. § 363(m); and (4) Authorizing Payment of Undisputed Liens and Other

                                                                          9   Ordinary Costs of Sale [Docket No. 391](the “Motion”), filed by Richard M. Pachulski, the chapter

                                                                         10   11 trustee (the “Trustee”) of the bankruptcy estate of Layfield & Barrett, APC (the “Debtor”). I am

                                                                         11   authorized to make this Declaration on behalf of the Buyer.
   P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                         12          2.      Unless otherwise indicated, all facts set forth in this Declaration are based on either
                                            LOS ANGELES, C ALIFO R NIA




                                                                         13   (a) my personal knowledge (my own or that gathered by others who report to me), (b) my review of
                                               ATTOR NE YS A T L AW




                                                                         14   relevant documents, or (c) my opinion based upon my experience and knowledge of the

                                                                         15   circumstances. If I were called to testify thereto, I could and would competently do so to the best of

                                                                         16   my knowledge.

                                                                         17          3.      The Trustee has provided to the Buyer a conflicts list of various parties relating to the

                                                                         18   Debtor, including, without limitation, (a) the Debtor and certain of its insiders, affiliates and

                                                                         19   professionals, (b) the petitioning creditors who commenced the Debtor’s bankruptcy case, (c) the

                                                                         20   Trustee and his professionals, and (d) parties asserting liens against or security interests in the

                                                                         21   Property and other assets of the Debtor’s bankruptcy estate (collectively, the “Conflicts Parties”). A

                                                                         22   true and correct list of the Conflicts Parties is attached hereto as Exhibit “A”.

                                                                         23          4.      Neither the Buyer nor any of its affiliates, managers, members, employees or agents

                                                                         24   has any prior, current or expected connection to (a) the Conflicts Parties, (b) any other known

                                                                         25   prospective bidder for the Property or (c) any former employees, officers, directors or agents of the

                                                                         26   Debtor of whom I’m aware (collectively, the “Relevant Parties”), except as follows: None

                                                                         27

                                                                         28

                                                                                                                                2
dotloop signature verification: dtlp.us/npmu-NbVw-nVz9

                                                                          Case 2:17-bk-19548-NB           Doc 403 Filed 02/05/19 Entered 02/05/19 12:02:22                      Desc
                                                                                                            Main Document    Page 3 of 8


                                                                          1          5.      No offer of employment or compensation has been made by or on behalf of the Buyer

                                                                          2   to (a) any of the Debtor’s present or former officers, directors, agents or employees, or (b) the

                                                                          3   Trustee or his professionals.

                                                                          4          6.      No consideration is contemplated or has been transferred by the Buyer in connection

                                                                          5   with the sale of the Property to any other person other than the Debtor’s bankruptcy estate, other

                                                                          6   than the payment of brokers’ commissions.

                                                                          7          7.      Neither the Buyer nor any of its representatives has engaged in any fraud or collusion

                                                                          8   with any Relevant Party or made any attempt to take unfair advantage of other known or prospective

                                                                          9   bidders for the Property.

                                                                         10

                                                                         11
   P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                         12          I declare under penalty of perjury that the foregoing is true and correct.
                                            LOS ANGELES, C ALIFO R NIA




                                                                         13          Executed this 5th day of February, 2019 at Park City, Utah.
                                               ATTOR NE YS A T L AW




                                                                                                                                   Robert Martino Manager
                                                                                                                                                                  dotloop verified
                                                                         14                                                                                       02/05/19 11:29 AM MST
                                                                                                                                                                  PFOW-6HUK-A8UQ-5YI1



                                                                         15                                                     Robert Martino

                                                                         16

                                                                         17

                                                                         18

                                                                         19

                                                                         20

                                                                         21

                                                                         22

                                                                         23

                                                                         24

                                                                         25

                                                                         26

                                                                         27

                                                                         28

                                                                                                                               3
Case 2:17-bk-19548-NB   Doc 403 Filed 02/05/19 Entered 02/05/19 12:02:22   Desc
                          Main Document    Page 4 of 8



                               EXHIBIT A
Case 2:17-bk-19548-NB           Doc 403 Filed 02/05/19 Entered 02/05/19 12:02:22   Desc
                                  Main Document    Page 5 of 8


   Trustee and Professionals

   Richard M. Pachulski (Chapter 11 Trustee)
   Pachulski Stang Ziehl & Jones LLP
   KW Park City Keller Williams Real Estate

   Debtor and Affiliated Parties

   Layfield & Barrett, APC
   f/k/a Layfield & Wallace, APC
   f/k/a The Layfield Law Firm, APC
   Maximum Legal, LLC
   Maximum Legal Holdings, LLC
   Maximum Legal (California). LLP
   Maximum Legal (Arizona) LLC
   Maximum Legal (Utah), LLC
   Maximum Legal (Florida), PLLC
   Maximum Legal Florida, LLP
   Maximum Legal Staffing, LLC
   Maximum Legal Services, LLC
   Philip J. Layfield a/k/a Philip S. Pesin
   Christine Layfield
   Layfield V, LLC
   Joseph M. Barrett
   The Barrett Law Firm, APC
   Todd D. Wakefield
   Terry Bailey
   Shyam Bandepalli
   Jeffery Pannebaker
   Stella Havkin, Havkin & Shrago
   Jeffrey B. Smith, Curd, Galindo & Smith L.L.P.
   Jones Waldo Holbrook & McDonough, PC

   Maximum Legal Holdings BVI
   Maximum Holdings I Cyprus
   Maximum Legal Costa Rica
   Maximum Legal Finance BVI
   Maximum IT Services BVI
   L&B Buy‐In Services BVI
   Triallawyers.com India Pvt
   Maximum Legal India Pvt
   Hamilton Newstead LLC Montana

   Petitioning Creditors

   The Dominguez Firm


   DOCS_LA:308347.2 51414/002
Case 2:17-bk-19548-NB           Doc 403 Filed 02/05/19 Entered 02/05/19 12:02:22   Desc
                                  Main Document    Page 6 of 8


   Mario Lara
   Nayazi Reyes
   Maria A. Rios

   Putative Secured Creditors

   Advocate Capital, Inc.
   Wellgen Standard, LLC
   Alliance Legal Solutions, LLC
   Wells Fargo Bank, N.A.
   Toll Creek Owners Association, Inc.




   DOCS_LA:308347.2 51414/002
        Case 2:17-bk-19548-NB                   Doc 403 Filed 02/05/19 Entered 02/05/19 12:02:22                                      Desc
                                                  Main Document    Page 7 of 8

                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
10100 Santa Monica Boulevard, 13th Floor, Los Angeles, California 90067

A true and correct copy of the foregoing document entitled (specify): DECLARATION OF ROBERT MARTINO
IN SUPPORT OF MOTION FOR ORDER (1) AUTHORIZING SALE OF REAL PROPERTY FREE
AND CLEAR OF ALL LIENS, CLAIMS AND ENCUMBRANCES PURSUANT TO 11 U.S.C. §§ 363(b)
AND (f); (2) APPROVING OVERBID PROCEDURES; (3) APPROVING BUYER, SUCCESSFUL
BIDDER AND BACKUP BIDDER AS GOOD-FAITH PURCHASER PURSUANT TO 11 U.S.C.
§ 363(m); AND (4) AUTHORIZING PAYMENT OF UNDISPUTED LIENS AND OTHER ORDINARY
COSTS OF SALE will be served or was served (a) on the judge in chambers in the form and manner required by LBR
5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
February 5, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:
                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) February 5, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

Philip J. Layfield                                Philip J. Layfield                                  Layfield & Barrett, APC
1875 Connecticut Ave. NW, 10th Fl                 c/o Maximum Legal Holdings, LLC                     fka Layfield & Wallace, APC
Washington, DC 20006                              8 The Green                                         fka The Layfield Law Firm, APC
                                                  Suite 6426                                          Attn: Philip Layfield, Officer of Record
Layfield & Barrett, APC                           Dover, Delaware 19901                               1875 Connecticut Ave. NW, 10th Fl.
fka Layfield & Wallace, APC                                                                           Washington, DC 20006
fka The Layfield Law Firm, APC
Attn: Philip Layfield, Officer of Record
c/o Maximum Legal Holdings, LLC
8 The Green, Suite 6426
Dover, Delaware 19901

                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)      , 2019, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.


                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 February 5, 2019             Sophia L. Lee                                                   /s/ Sophia L. Lee
 Date                         Printed Name                                                    Signature

          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:316973.1 51414/002
        Case 2:17-bk-19548-NB                   Doc 403 Filed 02/05/19 Entered 02/05/19 12:02:22                                      Desc
                                                  Main Document    Page 8 of 8
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
Mailing Information for Case 2:17-19548

       Wesley H Avery wes@averytrustee.com, lucy@averytrustee.com;alexandria@averytrustee.com
       Jason Balitzer jbalitzer@sulmeyerlaw.com,
        jbalitzer@ecf.inforuptcy.com;dwalker@ecf.inforuptcy.com;kmccamey@sulmeyerlaw.com
       Moises S Bardavid mbardavid@hotmail.com
       Daniel I Barness daniel@barnesslaw.com
       James W Bates jbates@jbateslaw.com
       Darwin Bingham cat@scalleyreading.net
       Martin J Brill mjb@lnbrb.com
       William S Brody wbrody@buchalter.com, dbodkin@buchalter.com;IFS_filing@buchalter.com
       Glenn R Bronson grb@princeyeates.com, carolp@princeyeates.com
       Baruch C Cohen bcc@BaruchCohenEsq.com, paralegal@baruchcohenesq.com
       Jennifer Witherell Crastz jcrastz@hrhlaw.com
       Beth Gaschen bgaschen@wgllp.com,
        kadele@wgllp.com;vrosales@wgllp.com;cbmeeker@gmail.com;cyoshonis@wgllp.com
       Jeffrey I Golden jgolden@wgllp.com,
        kadele@wgllp.com;vrosales@lwgfllp.com;cbmeeker@gmail.com
       M. Jonathan Hayes jhayes@rhmfirm.com,
        roksana@rhmfirm.com;rosario@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfir
        m.com;priscilla@rhmfirm.com;pardis@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com
       Kimberly D Howatt khowatt@gordonrees.com, sdurazo@grsm.com
       James KT Hunter jhunter@pszjlaw.com
       Steven J Kahn skahn@pszyjw.com
       Joseph M Kar jkar@mindspring.com
       Richard W Labowe richardwlabowe@gmail.com, llhlaw1631@aol.com
       Dare Law dare.law@usdoj.gov
       David W. Meadows david@davidwmeadowslaw.com
       Jessica Mickelsen Simon jmsimon@hrhlaw.com
       Dennette A Mulvaney dmulvaney@leechtishman.com, lmoya@leechtishman.com
       Rana Nader rnader@naderlawgroup.com, monique@naderlawgroup.com
       Joel A Osman osman@parkermillsllp.com, sanders@parkermillsllp.com
       Malhar S Pagay mpagay@pszjlaw.com, mpagay@pszjlaw.com
       Brian A Paino bpaino@mcglinchey.com, crico@mcglinchey.com;selizondo@mcglinchey.com
       Michael F Perlis mperlis@lockelord.com,
        merickson@lockelord.com,jhagey@lockelord.com,RRJohnson@lockelord.com,bmungaray@lockelord.
        com
       Michael F Perlis , merickson@lockelord.com
        jhagey@lockelord.com,RRJohnson@lockelord.com,bmungaray@lockelord.com
       Hamid R Rafatjoo hrafatjoo@raineslaw.com, bclark@raineslaw.com;cwilliams@raineslaw.com
       Faye C Rasch frasch@wgllp.com, kadele@wgllp.com;tziemann@wgllp.com
       Daniel H Reiss dhr@lnbyb.com, dhr@ecf.inforuptcy.com
       Damion Robinson dr@agzlaw.com
       Lindsey L Smith lls@lnbyb.com, lls@ecf.inforuptcy.com
       Daniel A Solitro dsolitro@lockelord.com, ataylor2@lockelord.com
       United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
       Gary R Wallace garyrwallace@ymail.com
       Alan J Watson alan.watson@hklaw.com, rosanna.perez@hklaw.com
          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:316973.1 51414/002
